IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60039



DESIDERIO CHAVEZ,

                                          Petitioner,

versus

JOHN ASHCROFT,
ATTORNEY GENERAL,

                                          Respondent.

                       --------------------
              Petition for Review of an Order of the
                   Board of Immigration Appeals
                        BIA No. A91-595-800
                       --------------------
                           March 6, 2002
Before REAVLEY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Desiderio Chavez petitions for review of an order of the

Board of Immigration Appeals (BIA) holding that Chavez’s state

conviction for felony driving while intoxicated was an aggravated

felony warranting his removal from this country.   The respondent

has moved to dismiss the petition for review and to remand the

case to the BIA for reconsideration in light of United States v.

Chapa-Garza, 243 F.3d 921, 927 (5th Cir. 2001).    Chavez has not

replied to the respondent’s motion to remand.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-60039
                               -2-

     Chavez’s petition for review is GRANTED.   The order of the

BIA is VACATED, and this case is REMANDED to the BIA for

disposition consistent with Chapa-Garza, 243 F.3d at 927.   All

other outstanding motions are DENIED.